OPINION — AG — SINCE THE JUSTICE OF THE PEACE DISTRICT OF ATOKA COUNTY, WHICH COMPRISED OF THE CITY OF ATOKA IS ENTITLED TO TWO JUSTICES OF THE PEACE AND TWO CONSTABLES, AND SINCE SAID DISTRICT NOW HAS ONLY ONE JUSTICE OF THE PEACE AND ONE CONSTABLE, THE BOARD OF COUNTY COMMISSIONERS OF ATOKA COUNTY IS NOT AUTHORIZED TO APPOINT A SECOND JUSTICE OF THE PEACE AND CONSTABLE, IN OUR OPINION, SHOULD BE NOMINATED AND ELECTED IN THE MANNER SET FORTH IN THE WINTER'S OPINION. CITE: OPINION NO. MARCH 15, 1958 — WINTERS, 26 O.S.H. 113, 39 O.S.H. 2, 51 O.S.H. 10 (FRED HANSEN)